Citation Nr: 0336740	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate 
disability. 

2.  Entitlement to service connection for back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in October 2001, 
a statement of the case was issued in March 2002, and a 
timely substantive appeal was received in July 2002.  The 
veteran testified at a personal hearing at the RO in May 
2002. 


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and its implementing regulations under 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), as well 
as recent decisions from the U.S. Court of Appeals for 
Veterans Claims (Court) and the veteran's testimony before a 
hearing officer at the RO in May 2002, the Board believes 
that it is required to remand this case to the RO for 
additional development.  First, while reference was made to 
the VCAA within the supplemental statement of the case issued 
in June 2002, it does not appear that the actions of the RO 
would meet the requirements of the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the Board 
believes that a VA medical opinion is also required in order 
to address the veteran's contentions at his hearing held 
before a hearing officer at the RO in May 2003.
 
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to support his claims, 
(b) of the information and evidence that 
VA will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran is asked to provide 
any additional information that would 
provide the RO with the ability to locate 
medical records regarding treatment of 
the veteran's back during the 1950's (as 
he indicated within his testimony in May 
2002).  

2.  After undertaking appropriate action 
to locate any medical records identified 
by the veteran pursuant to the request 
set forth in the preceding paragraph, the 
RO should arrange for appropriate VA 
examinations to determine the etiology of 
the veteran's back disorder and prostate 
disability.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  The purpose of these 
examinations is to determine whether 
these disorders are the result of the 
veteran's active service from January 
1946 to January 1949, to specifically 
include the circumcision and spinal tap 
documented in service medical records, 
and the examiners are requested to offer 
clear opinions as to any such causal 
relationship. 

3.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




